      Case 4:16-cr-00037-CDL-MSH Document 156 Filed 03/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

REGINAL DAVIS,                          *

       Petitioner,                      *

vs.                                     *
                                                 CASE NO. 4:16-CR-37 (CDL)
UNITED STATES OF AMERICA,               *

       Respondent.                      *

                                        *

                                 O R D E R

       After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

December 8, 2020 is hereby approved, adopted, and made the Order

of    the   Court,   including    the       denial   of   a   certificate   of

appealability.

       The Court considered Petitioner’s objections to the Report

and Recommendation and finds that they lack merit.

       IT IS SO ORDERED, this 19th day of March, 2021.

                                            S/Clay D. Land
                                            CLAY D. LAND
                                            U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA
